 

Exhibit 10.8

 

EMPLOYEE CONFIDENTIALITY AND
PROPRIETARY RIGHTS AGREEMENT

 

[employee name]

 

This EMPLOYEE CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT (“Agreement”) is
entered into effective _______, 2016 by and between AMPLIFY MEDIA NETWORK, INC.,
a Nevada corporation, on its behalf and on behalf of itself, its subsidiaries
and other corporate affiliates thereof (“Company”) and [employee name]
(“Employee”). In consideration of the employment of Employee by the Employer,
the Employer and Employee hereby agree as follows

 

1. Confidentiality Obligations.

 

1.1 Employee understands and acknowledges that during the course of employment
by the Company, Employee will have access to and learn about confidential,
secret and proprietary documents, materials, data and other information, in
tangible and intangible form, of and relating to the Company and its businesses
and existing and prospective customers, suppliers, investors and other
associated third parties (“Confidential Information”). Employee further
understands and acknowledges that this Confidential Information and the
Company’s ability to reserve it for the exclusive knowledge and use of the
Company is of great competitive importance and commercial value to the Company,
and that improper use or disclosure of the Confidential Information by Employee
will cause irreparable harm to the Company, for which remedies at law will not
be adequate and may also cause the Company to incur losses, damages and also
liabilities to third parties.

 

1.2 “Confidential Information” includes, but is not limited to, all information
not generally known to the public, in spoken, printed, electronic or any other
form or medium, relating directly or indirectly to: business processes,
practices, methods, policies, plans, publications, documents, research,
operations, services, strategies, techniques, agreements, contracts, terms of
agreements, transactions, potential transactions, negotiations, know-how, trade
secrets, computer programs, computer software, applications, operating systems,
software design, web design, work-in-process, databases, manuals, records,
articles, systems, material, sources of material, supplier information, vendor
information, financial information, results, legal information, marketing
information, advertising information, pricing information, design information,
personnel information, suppliers, vendors, developments, reports, sales,
revenues, costs, formulae, product plans, designs, styles, models, ideas,
inventions, patent, patent applications, original works of authorship,
discoveries, specifications, customer information, client information, the
Company, or its businesses or any existing or prospective customer, supplier,
investor or other associated third party, or of any other person or entity that
has entrusted information to the Company in confidence. Confidential Information
also includes other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used. Confidential Information developed by
Employee in the course of the employment of Employee by the Company shall be
subject to the terms and conditions of this Agreement as if the Company
furnished the same Confidential Information to Employee in the first instance.

 

2. Disclosure and Use Restrictions.

 

2.1 Employee agrees and covenants to

 

(a). Treat all Confidential Information as strictly confidential;

 



 1 

 

 

(b). Not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever not having a need to know and authority to know and use the
Confidential Information in connection with the business of the Company and, in
any event, not to anyone outside of the direct employ of the Company except as
required in the performance of Employee’s authorized employment duties to the
Company; and

 

(c). Not to access or use any Confidential Information, and not to copy any
documents, records, files, media or other resources containing any Confidential
Information, or remove any such documents, records, files, media or other
resources from the premises or control of the Company, except as required in the
performance of Employee’s authorized employment duties to the Company.

 

Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order.

 

2.2 Employee understands and acknowledges that the obligations of Employee under
this Agreement with regard to any particular Confidential Information shall
commence immediately upon Employee first having access to such Confidential
Information (whether before or after Employee begins employment by the Company)
and shall continue during and after the employment of Employee by the Company
until such time as such Confidential Information has become public knowledge
other than as a result of Employee’s breach of this Agreement or breach by those
acting in concert with Employee or on Employee’s behalf.

 

3. Scout Media Restriction. Employee agrees that Employee shall not while an
employee of the Company and for twelve (12) months after the termination of the
employment with the Company for any reason whatsoever, directly or indirectly,
individually, by and through one or more of the affiliates of Employee, another
person, or otherwise, in other capacity, work for, work with, provides goods or
services to, or otherwise enter into any business or other relationship with,
Scout Media, Inc. or any of the affiliates, successors or assigns of Scout
Media, Inc. Employee agrees that since the breach or threatened breach of this
Section 3 would give rise to irreparable injury to Company, which injury would
be inadequately compensable in money damages, the Company may seek and obtain
injunctive relief from any such breach or threatened breach, in addition to and
not in limitation of any other legal remedies that may be available. Employee
acknowledges that the covenants contained in this Section are necessary for the
protection of the business interests of the Company and are reasonable in scope,
content, and duration. If Employee breaches this Section 3, then 12 month period
shall be extended until after the period of violation ceases.

 

4. Proprietary Rights.

 

4.1 Work Product. Employee acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by Employee individually or jointly
with others during the period of the employment of Employee by the Company and
relating in any way to the business or contemplated business, research or
development of the Company (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), mask works,
patents and other intellectual property rights therein arising in any
jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
“Intellectual Property”), shall be the sole and exclusive property of the
Company.

 



 2 

 

 

4.2 Work Made for Hire; Assignment. Employee acknowledges that, by reason of
being employed by the Company at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in the Copyright Act of 1976 (17 U.S.C. § 101), and
such copyrights are therefore owned by the Company. To the extent that the
foregoing does not apply, Employee hereby irrevocably assigns to the Company,
for no additional consideration, Employee’s entire right, title and interest in
and to all Work Product and Intellectual Property therein, including the right
to sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any Work Product or
Intellectual Property so as to be less in any respect than that the Company
would have had in the absence of this Agreement. To the extent any copyrights
are assigned under this Agreement, Employee hereby irrevocably waives, to the
extent permitted by applicable law, any and all claims Employee may now or
hereafter have in any jurisdiction to all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as “moral
rights” with respect to all Work Product and all Intellectual Property therein.

 

4.3 Cooperation. During and after the employment of Employee, Employee agrees to
reasonably cooperate with the Company at the Company’s expense to (i) apply for,
obtain, perfect and transfer to the Company the Work Product and Intellectual
Property in the Work Product in any jurisdiction in the world; and (ii)
maintain, protect and enforce the same, including, without limitation, executing
and delivering to the Company any and all applications, oaths, declarations,
affidavits, waivers, assignments and other documents and instruments as shall be
requested by the Company. Employee hereby irrevocably grants the Company power
of attorney to execute and deliver any such documents on Employee’s behalf in
the name of Employee and to do all other lawfully permitted acts to transfer the
Work Product to the Company and further the transfer, issuance, prosecution and
maintenance of all Intellectual Property therein, to the full extent permitted
by law, if Employee does not promptly cooperate with the Company’s request
(without limiting the rights the Company shall have in such circumstances by
operation of law). The power of attorney is coupled with an interest and shall
not be effected by Employee’s subsequent incapacity.

 

Washington Law. Pursuant to the laws of Washington, this Section 4 does not
apply to Intellectual Property protected by RCW 49.44.140 for which no Company
trade secrets, Confidential Information, no equipment, supplies, or facilities
of Company were used and which was developed entirely on Employee’s own time,
unless: (i) the invention relates directly to the business of Company, (ii) the
invention relates to actual or demonstrably anticipated research or development
work of Company, or (iii) the invention results from any work performed by
Employee for Company. To determine whether Employee has an obligation to assign
particular Intellectual Properties to Company, Employee shall promptly make full
written disclosure to Company of all Intellectual Properties that Employee makes
or on which Employee is working during the term of Employee’s employment.
Employee represents and warrants that no Intellectual Property developed prior
to or outside the scope of employment shall be used in the course of Employee’s
employment unless such work is owned solely by Employee and is specifically
identified to Company in writing in advance of any use and Company agrees in
writing to such use. If and to the extent that Employee makes use, in the course
of Employee’s employment, of any item of Intellectual Property developed and
owned by Employee outside of the scope of this Agreement, Employee hereby grants
Company a nonexclusive, royalty-free, perpetual, irrevocable, worldwide license
(with right to sublicense) to make, use, sell, copy, distribute, modify, and
otherwise to practice and exploit any and all such item of Intellectual
Property.

 



 3 

 

 

5. IP Usage; Return of IP. Employee agrees and covenants (i) to comply with all
Company security policies and procedures as in force from time to time; (ii) not
to access or use any facilities and information technology resources except as
authorized by Company; and (iii) not to access or use any facilities and
information technology resources in any manner after the termination of
Employee’s employment by the Company, whether termination is voluntary or
involuntary. Upon the (i) voluntary or involuntary termination of Employee’s
employment or (ii) the Company’s request at any time during Employee’s
employment, Employee shall (a) provide or return to the Company any and all
Company property and all Company documents and materials belonging to the
Company and stored in any fashion, including but not limited to those that
constitute or contain any Confidential Information or Work Product, that are in
the possession or control of Employee, whether they were provided to Employee by
the Company or any of its business associates or created by Employee in
connection with the employment of Employee by the Company; and (b) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in Employee’s possession or control, including those stored
on any non-Company devices, networks, storage locations and media in Employee’s
possession or control.

 

6. Remedies. Employee acknowledges that the Confidential Information of the
Company and the Company’s ability to reserve it for the exclusive knowledge and
use of the Company is of great competitive importance and commercial value to
the Company, and that improper use or disclosure of the Confidential Information
will cause irreparable harm to the Company, for which remedies at law will not
be adequate. In the event of a breach or threatened breach by Employee of any of
the provisions of this Agreement, Employee hereby consents and agrees that the
Company shall be entitled to seek, in addition to other available remedies, a
temporary or permanent injunction or other equitable relief against such breach
or threatened breach from any court of competent jurisdiction, without the
necessity of showing any actual damages or that monetary damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.

 

7. General Provisions.

 

7.1 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

7.2 Assignment and Transfer. This Agreement shall not be terminated by the
merger or consolidation of Company with any corporate or other entity or by the
transfer of all or substantially all of the assets of Company to any other
person, corporation, firm, or entity. The provisions of this Agreement shall be
binding on and shall inure to the benefit of any successors, assigns, and
administrators of the Company. Employee cannot assign this Agreement or any of
the rights, duties, or obligations of Employee under this Agreement.

 

7.3 License. This Agreement does not, and shall not be construed to, grant
Employee any license or right of any nature with respect to any Work Product or
Intellectual Property or any Confidential Information, materials, software or
other tools made available to Employee by the Company.

 

7.4 Entire Agreement. Unless specifically provided herein, this Agreement
contains all the understandings and representations between Employee and the
Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter.

 



 4 

 

 

7.5 Governing Law; Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Washington without regard to
conflicts-of-law principles. Any action or proceeding by either party to enforce
this Agreement shall be brought only in any state or federal court located in
the state of Washington, county of King. The parties hereby irrevocably submit
to the exclusive jurisdiction of such courts in Washington.

 

7.6 Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by Employee and by a duly authorized officer of the Company, other than
Employee. No waiver by either of the parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

 

7.7 Non-disparagement; Publicity. Employee will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments or statements concerning the Company’s products or
services, or make any maliciously false statements about the Company’s
employees, officers and owners. Employee consents to any and all uses and
displays, by the Company and its agents, of Employee’s name, voice, likeness,
image, appearance and biographical information in, on or in connection with any
pictures, photographs, audio and video recordings, images, websites, and
advertising at any time during or after the period of employment by the Company,
for all legitimate business purposes of the Company.

 

7.8 Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.

 

[SIGNATURE PAGE TO FOLLOW]

 

 5 

 

 

Signature Page to

 

EMPLOYEE CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

 

[employee name]

 



AMPLIFY MEDIA NETWORK, INC.,                       By:                         
          Title:                   [employee name]           Signature:
                                   Print Name:               Dated as of:      
     

 



 6 

 